Per Curiam:

This disciplinary proceeding is before the Court on a Stipulation and Conditional Admission tendered to the Board of Commissioners on Grievances and Discipline pursuant to Section 28 of the Rules on Disciplinary Procedure. The Executive Committee of the Board unanimously recommended that the conditional admission be accepted and that the sanction of public reprimand be imposed. We concur in the Board’s conclusion that the conditional admission should be accepted and a public reprimand be issued.
Respondent admits that, while acting as Judge of the Richland County Court, he co-mingled, with personal funds, non-support payments made to the court. There is no evi*112dence of any personal profit by respondent arising out of these transactions.
Respondent admits that, while.acting as trustee for Margaret C. Ahrens, he co-mingled trust funds with his personal funds and on two (2) occasions the trust account balance was insufficient. Respondent was not in an attorney-client relationship with Mrs. Ahrens but was a fiduciary for her acting without compensation. There is no evidence of any personal profit by respondent while acting in this capacity.
We find respondent’s conduct to be prejudicial to the administration of justice in violation of DR 1-102(A) (5).
It is therefore, ORDERED that respondent, John A. Mason, be and he hereby is publicly reprimanded.